— Appeal by defendant, as limited by his motion, from a sentence (Indictment Nos. 488-75 and 533-75) of the County Court, Suffolk County, imposed June 30, 1975, upon his convictions of attempted burglary in the third degree and petit larceny, upon his pleas of guilty, the sentence being concurrent jail terms of one year and 60 days, respectively. Sentence affirmed as to the conviction of petit larceny. Sentence as to the conviction of attempted burglary in the third degree modified, as a matter of discretion in the interest of justice, by changing it to a five-year period of probation, and case remanded to the County Court to fix the conditions of probation and for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50). In our opinion, defendant should have been sentenced to a period of probation on the attempted burglary conviction. He has already served the sentence imposed under the petit larceny conviction. Cohalan, Acting P. J., Hargett, Christ, Brennan and Shapiro, JJ., concur.